Citation Nr: 1441212	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen claims of entitlement to service connection for PTSD and schizophrenia, and denied entitlement to TDIU.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board is reopening and remanding the Veteran's claims for compensation for PTSD and schizophrenia.  The Board has accordingly combined and broadened the Veteran's psychiatric disorder claims (they were previously characterized as separate claims for service connection for PTSD and service connection for schizophrenia) to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In June 2005, the RO denied the Veteran entitlement to service connection for PTSD.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect his appeal.  This is the last final denial as to this issue.  

2.  The evidence added to the record since June 2005 is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and is not cumulative or redundant of the evidence of record in June 2005, and raises a reasonable possibility of substantiating the claim.  

3.  In December 2000, the RO declined to reopen the claim for service connection for schizophrenia (claimed as a nervous condition).  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect his appeal.  This is the last final denial as to this issue.  

4.  The evidence added to the record since December 2000 is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia and is not cumulative or redundant of the evidence of record in December 2000, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The December 2000 rating decision declining to reopen the claim for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for PTSD and schizophrenia.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

New and Material Evidence for PTSD

The Veteran's claim of entitlement to service connection for PTSD was denied in June 2005 on the basis that the Veteran's alleged stressor could not be verified, and that there was no evidence of a diagnosis of PTSD.  The Veteran did not perfect an appeal as to this decision, and it therefore became final.  

Prior to the RO's June 2005 denial, the evidence of record included the Veteran's stressor statement, Service Medical Records and Service Personnel Records from December 1964 through November 1966, the Veteran's Form DD-214, the Veteran's personal statement regarding his PTSD dated January 2005 and medical records from the East Orange VAMC from 1998 through 1999.   

In September 2007 the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in a September 2008 rating decision.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for PTSD.  

In this case, the evidence submitted after the June 2005 rating decision consists of treatment reports from the VAMCs in Richmond and East Orange, dated July 2007 through December 2007, a statement from Randall Smith, received on October 2009 and a formal finding of lack of information required to corroborate stressors dated September 2008.  Treatment reports from the VAMCs show a diagnosis of PTSD in July 2007.  At that time, the Veteran was admitted to the Richmond VAMC in North Carolina due to a depressed and paranoid episode.  The examiner noted that his attitude was attentive and his mood euthymic, but he noted ideas of harming others and was assigned a GAF score of 35.  

In September 2008 the VA issued a memorandum reporting that it was unable to verify the Veteran's corroborated stressors due to a lack of details provided by the Veteran with regard to his PTSD stressor.  

In October 2009 the VA received a statement submitted by the Veteran's wife, by a Sergeant Major (SGM) who was in Vietnam at the same time as the Veteran.  The SGM reported that the Veteran would constantly have episodes during in-service social activities where he would scream that they were all going to be killed.  The SGM also stated that there was a hotel blown up in 1966 that he was sure was the Veteran's Bachelor Officer Quarters (BOQ).  The SGM speculated that the hotel was in Dong Ho.  

The Board finds that the evidence associated with the record after the June 2005 rating decision regarding the Veteran's PTSD to be new and material.  In this regard, the Board finds the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Specifically, it indicates possible evidence of corroboration of the Veteran's stressor, and evidence of a PTSD diagnosis.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is in order.  


New and Material Evidence for Schizophrenia

The Veteran's claim of entitlement to service connection for schizophrenia was denied in December 2000 on the basis that there was no evidence to show that the condition was incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal this decision, and it therefore became final. 

Prior to the December 2000 denial, the evidence of record included VA treatment reports from June 1998 to May 1999 and the Veteran's STRs and SPRs.  The Veteran's STRs, specifically his separation examination in November 1966, reflected that the Veteran did not complain of any nervousness or nervous disorder upon his discharge from service.  

In October 2007 the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in a September 2008 rating decision.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for schizophrenia.  

The Board notes that there are VAMC treatment reports of record associated after the September 2008 rating decision, showing that the Veteran was diagnosed with schizophrenia at the Richmond VAMC.  The records further indicate that the Veteran was hospitalized for three months at the East Orange VAMC.  In July 2007, a treating examiner noted that the Veteran had chronic social and occupational impairment, which "seems to be related to his military experience."  The Veteran received further treatment at the same VAMC for his psychiatric symptoms such as depression, difficulty sleeping and paranoia.

The Board finds the evidence associated with the record after the December 2000 rating decision regarding the Veteran's schizophrenia to be new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Specifically, it indicates possible evidence of a nexus between the Veteran's currently diagnosed schizophrenia and his military service.  Accordingly, reopening of the claim of entitlement to service connection for schizophrenia is in order.  


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has been received, and the request to reopen the claim is granted.  

New and material evidence sufficient to reopen the claim of entitlement to service connection for schizophrenia has been received, and the request to reopen the claim is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal for entitlement to service connection for an acquired psychiatric disorder, and entitlement to TDIU.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As noted in the Introduction, supra, Court precedent requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD and schizophrenia, may be causally associated with service.  38 C.F.R. §§ 3.303, 3.304(f) (2013); Clemons.  As the Veteran has not yet received notice of this change in law, remand is therefore in order for additional notice and any indicated development with regard to the expanded claim.

With regard to PTSD stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 -852 (July 13, 2010).

In this case, the Veteran's claim has been denied by the RO because his claimed stressor had not been verified.  However, the case must now be considered under the amended 38 C.F.R. § 3.304(f)(3) as it was appealed to the Board after July 13, 2010.  The Veteran's stressor in this case involves his witnessing and/or being close to a hotel which was bombed while he was in Vietnam.  The Veteran claimed that he was scared for his life, and that he witnessed multiple deaths.  This claimed stressor would appear to be the type of stressor contemplated in the revisions to 38 C.F.R. § 3.304(f)(3).  

Additionally, the Board finds that the Veteran should be notified of the change in the regulation and he should be afforded the opportunity to submit additional stressor statements.  Additionally, the RO should take all actions to verify the Veteran's stressor as described by the Veteran, and as described by the SGM in the statement received in October 2009.  Thereafter, an examination is needed to address the etiology of any psychiatric disorders, to include PTSD and schizophrenia, based on any newly identified stressor.

With regard to the issue of TDIU, the Board notes that the claim for claim for TDIU is "inextricably intertwined" with the issue of service connection for an acquired psychiatric disorder, and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, to include schizophrenia and PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf pursuant to 38 C.F.R. § 3.304(f)(3).  

2. The RO should take appropriate action to contact the Veteran and to ask him to provide additional details regarding his reported in-service stressor (a hotel exploding where he was on duty).  

3. If the Veteran provides sufficient information regarding the reported stressor, the RO should take all indicated action in order to verify the claimed stressor, to include making a second attempt at contacting the Joint Services Records Research Center (JSRRC) or the National Archives and Records administration (NARA).  If after review of the entire claims folder the RO determines that information of record, to include the SGM's statement regarding the hotel bombing, is insufficient to support a request for stressor verification though JSRRC or NARA, a Formal Finding of a Lack of Information Required to Document the Claimed Stressor should be prepared.

4. The Veteran must be scheduled for a VA psychiatric examination.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has an acquired psychiatric disorder, to include PTSD and schizophrenia, meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any diagnosed psychiatric disorder is the result of service and/or any in-service claimed event, to include his claimed stressor for PTSD.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, and entitlement to TDIU.  The RO should consider the applicability of 38 C.F.R. § 3.304(f)(3) to the Veteran's PTSD claim. If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


